Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/348236 
    
        
            
                                
            
        
    

Parent Data16348236, filed 05/08/2019 is a national stage entry of PCT/US17/61247 , International Filing Date: 11/13/2017PCT/US17/61247 Claims Priority from Provisional Application 62422382, filed 11/15/2016 PCT/US17/61247 Claims Priority from Provisional Application 62421621, filed 11/14/2016



Claims 1-9 and 11-18 are pending.
Claim 10 was cancelled.
Claims 1-9 and 11 were examined.
Claims 12-18 were withdrawn from consideration as non-elected invention.
 
Response to Remarks
Applicants response filed on 02/23/2021 is acknowledged.  Applicant’s arguments in regards to written description was fully considered but was not found persuasive therefore, the rejection was maintained for the same reasons as set forth in the previous office action.  Applicants argues that the non-office action mailed on 12/11/2020 was done on election of group I.  Claims 1-11 were examined and claims 12-18 were withdrawn from consideration as non-elected invention.  Applicants elected group I with traverse.   Claim 12 is an independent claim and does not depend on claim 1. Furthermore, it is drawn to a broader invention.  
In regards to “outcome” in claim 1, any disease can be included.  Lack of unity of invention was noted.  In the restriction requirement technical feature is not a special technical feature as it does not make a contribution over the prior art. It was referred to Search report as cited in search report.   It is appears that the there was an inadvertent typing error in names Deckel and Nakayama et al.  Since it evident that since there was no such references in the search report, the references was clearly given to references in the search report.  It was intended to the search report which includes as X references Raphemot et al. (2014) and Y reference, Walsh et al (US 2015/0111733), both references were cited in the search report.  These reference were cited in IDS dated 05/08/2019.  
 in the claims for clarity.   Applicants should point out where the invention as claimed is described. 
The invention as claimed was not described in the specification.   It appears that even in case claims 12-18 (group II) would have been examined, same rejection would have been applied. 
Specification does not describe the claimed invention.   Specification describes effect of VU041 against mosquito as in table 5. There is no description for the “outcome” as claimed. .
Specification describes:
Table 1. Selectivity of VU041 against mosquito and mammalian Kir channels.	
Table 2. Structure-activity relationship (SAR) for the “left-hand” portion of VU041.
Table 3. Structure-activity relationship (SAR) for the “right-hand” portion of VU041. 
Table 4. Chemical composition of solutions used in Xenopus oocyte experiments.
Table 5—VU041 for mosquito- 

    PNG
    media_image1.png
    300
    635
    media_image1.png
    Greyscale

In the specification, the word “outcome” appears in [0238], in original claims 1 and 12. 
For purposes of interpreting the specification and Claims: (1) An "effective amount" of a particular compound or agent is an amount that will induce a particular, defined outcome (e.g., mortality, reduced salivary gland secretion, etc., as defined in context), within 12 hours, in at least 90% of individual arthropods of a particular species that have not acquired resistance to the agent. Through natural selection, populations that are exposed to an adverse agent will tend to acquire resistance to that agent over time. The "90%" figure in this definition is made in reference to populations that have not yet acquired resistance to the agent. The "90%" figure in the definition carries no implications about how prevalent resistance to the agent may have become at any given time. [0238].
The invention is drawn to method for controlling hematophagous or sap-feeding Arthropods.
Invention of claims 1 and claim 12.  Claim 12 is not dependent on claim 1.  Claim 1 is drawn to a method for inducing an outcome in an arthropod; wherein said arthropod is a mosquito, a tick, an aphid, or a fly; said method comprising: administering to the arthropod an effective amount of an agent comprising one or more compounds selected from the group consisting of pinacidil
    PNG
    media_image2.png
    12
    4
    media_image2.png
    Greyscale
, VU041, VU063, VU625, and VU730;wherein the outcome comprises one or more outcomes selected from the group 
Claim 12 is drawn to a method for inducing an outcome in an arthropod as follows:.
 Claim 12-18 belongs to group II, and includes is broader than claim 1 and includes all anthropods and method steps are different which will require different search and consideration.  Claim 12 is drawn to a method for inducing an outcome in an arthropod; wherein said arthropod is an insect or an arachnid; and wherein said arthropod is: (i) hematophagous, or (ii) sap-feeding, or(iii) both; said method comprising: administering to the arthropod an effective amount of an exogenous agent; wherein the agent blocks one or more potassium transport pathways in the arthropod’s salivary glands; wherein the outcome comprises one or more outcomes selected from the group consisting of: (i) reducing or destroying salivary gland secretions; (ii) reducing or destroying feeding or digestion; (iii) reducing or destroying the ability to osmoregulate; (iv) reducing or destroying the ability to transmit pathogens; and (v) death of the arthropod; and wherein an effective amount of the agent is an amount that will induce the outcome, within 12 hours, in at least 90% of individual arthropods of the same species that have not acquired resistance to the agent. 
	The invention as claimed was not fully described in the specification.
Restriction is made final. 
Previously, Applicants elected group I with traverse. Elected Group 1. Claims 1-11 were examined, Elected Species: VU041.

    PNG
    media_image3.png
    406
    504
    media_image3.png
    Greyscale

The invention as claimed was not described in the specification.   It appears that even in case claims 12-18 (group II) would have been examined, same rejection would have been applied. 
Specification does not describe the claimed invention.   There is no description for the “outcome” 
Table 1. Selectivity of VU041 against mosquito and mammalian Kir channels.	
Table 2. Structure-activity relationship (SAR) for the “left-hand” portion of VU041.
Table 3. Structure-activity relationship (SAR) for the “right-hand” portion of VU041. 
Table 4. Chemical composition of solutions used in Xenopus oocyte experiments.
Table 5—VU041 for mosquito- 

    PNG
    media_image1.png
    300
    635
    media_image1.png
    Greyscale

See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

It is suggested to amend the claims to the invention which is fully describe in the original specification. 
Information Disclosure Statement

  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  

Claims 1-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:  

inducing an outcome in an arthropod.  It appears that said arthropod is a mosquito, a tick, an aphid, or a fly;  comprising: administering an effective amount of an agent comprising one or more compounds selected from the group consisting of pinacidil
    PNG
    media_image2.png
    12
    4
    media_image2.png
    Greyscale
, VU041, VU625, and VU730; wherein the outcome comprises one or more outcomes selected from the group consisting of: (i) reducing or destroying salivary gland secretions; (ii) reducing or destroying feeding or digestion; (iii) reducing or destroying the ability to osmoregulate; (iv) reducing or destroying the ability to transmit pathogens; and (v) death of the arthropod.
Specification does not describe how all these compounds will be used for claimed treatments. Specification describes in table 6, page 58 few compounds to show the effect of salivation.   In [00138] and [00139], specification describes the effects of VU041 fecundity in An. Gambiae and Ae. Aegypti.
Specification does not describe the inducing an outcome in an arthropod.  
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP [2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention.  The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 	Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628